Title: Thomas Jefferson’s Notes on Poplar Forest Survey, 9 December 1817
From: Jefferson, Thomas
To: 


                        
                             
              
                        
                        
                            
                                
                                ✓
                                1817. Dec. 9. Begg in the S. 50. E. line at 12½ po. from the fore & aft. white oak, and 111½ po. from the corner near the N. London road.
                            
                            
                                
                                ✓
                                 N. 70. E. at 54. po. the spring is 1. po. on N. side; at 68. po. his corner  in the field as supposd in all 110.88 po. to my supposed ∠ of P.F. made pile of stones.
                            
                            
                                
                                ✓
                                 S. 38 E. 5.36 po. to red oak in the path marked as side line
                            
                            
                                yesterday’swork.
                                {
                                ✓
                                 sa. co. 19½ po. to chesnut marked as side line.
                            
                            
                                ✓
                                 sa. co. 145. po. to Callaway’s road in which the corner is conjectd at 2. stones
                            
                            
                                
                                
                                   ✓ Note from where my road forks out of Callaw’s these 2. stones are S. 70. E. 100. po. 
                            
                            
                                
                                
                                   ✓ from the same 2. stones it is S. 70. E. 31. po. to my white o. ∠ on the road
                            
                            
                                
                                ✓
                                then running from the 2. stone ∠ N. 89½ W. 132.68 po. to the post oak fore & aft which is near the termination of my line which runs S. 50. E. 122. po.
                            
                            
                                
                                
                            
                            
                                
                                then beginng at the supposed ∠ in Cobb’s field in the N. 70. E. line at 68. po.
                            
                            
                                
                                ✓
                                 S. 40. E. 64. po. to his supposd corner [within 6. po. more is my road]
                            
                            
                                
                                ✓
                                 S. 24. W. 23½ to Callaw’s road [at 17. po. from my fork]
                            
                            
                                
                                ✓
                                 S. 30. W. 36. po. to same post oak fore & aft before measured to.
                            
                            
                                
                                
                            
                            
                                
                                Note we run separately from my fork
                            
                            
                                

                                ✓
                                N. 73. W. 69.12 po. 
                                }
                                along the road.
                            
                            
                                
                                ✓
                                 N. 50. W. [crossing the N. London path at 2. po] in all 49.36 po
                            
                            
                                
                                ✓
                                then leaving it S. 70 E. 3½ po. to white oak stump noted in a former yester-day’s work.
                            
                            
                                
                                ✓
                                then N. 50. W. 10. po. to the Begg described above in the 1st line of this page. here we made a pile of stones
                            
                        
                    